UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             4/28/21
ANDRE SIMS,
               Plaintiff,                             20-CV-5322 (GHW) (BCM)
        -against-
                                                      ORDER ADJOURNING SETTLEMENT
SONY MUSIC ENTERTAINMENT, et al.                      CONFERENCE
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The settlement conference currently scheduled for May 4, 2021, at 2:15 p.m. is hereby

ADJOURNED to June 8, 2021, at 2:15 p.m. Before the conference, counsel must conduct at

least one more good-faith settlement discussion, in which each party conveys to the other a new

settlement demand or offer. No later than June 4, 2021, the parties each shall submit an update

letter to chambers by email, addressed to Moses_NYSDChambers@nysd.uscourts.gov. The

letters, which should not exceed two pages single-spaced, should not repeat the information

provided in the parties' initial settlement letters; rather, the letters shall update the Court only as

to new information that may be relevant to settlement. All other provisions of the Court's Order

Scheduling Settlement Conference dated April 13, 2021 (Dkt. No. 66) remain in effect. The

conference will be conducted using Microsoft Teams unless public health conditions in this

District permit the Court to resume in-person conferences, in which case the Court will so notify

the parties.

        The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 67.

Dated: New York, New York
       April 28, 2021
                                               SO ORDERED.


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
